TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                             JUDGMENT RENDERED MAY 23, 2013



                                        NO. 03-11-00276-CV


                                    J. Ray (Tex) Riley, Appellant

                                                   v.

         Commissioners Court of Blanco County, Texas; Paul Granberg; Bill Guthrie;
             Chris Leismann; James Sultemeier; and John F. Wood, Appellees




             APPEAL FROM 424TH DISTRICT COURT OF BLANCO COUNTY
                 BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
              AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                          OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being considered,

because it is the opinion of this Court that there was no error in the trial court’s judgment EXCEPT

for the portions of the trial court’s judgment dismissing appellant’s open-meeting claims against the

Commissioners Court and dismissing his mandamus claims: IT IS THEREFORE considered,

adjudged and ordered that the portions of the trial court’s judgment dismissing appellant’s open-

meeting claims against the Commissioners Court and dismissing his mandamus claims are reversed,

and the cause is remanded to the trial court for further proceedings consistent with this opinion.

However, we affirm the portion of the trial court’s judgment dismissing appellant’s declaratory

claims. It is FURTHER ordered that each party shall pay the costs of appeal incurred by that party,

both in this Court and the court below; and that this decision be certified below for observance.